Exhibit 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of March 28,
2017 (the “Effective Date”), is made between InVivo Therapeutics Holdings Corp.
(the “Company”) a corporation duly organized and validly existing under the laws
of the State of Nevada having a business address of One Kendall Square, Building
1400 East, Floor 4, Cambridge, MA 02139, and Christopher McNulty (the
“Executive”), an individual having an address at 563 North Street, Weston, MA
02493.

WITNESSETH THAT:

WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Executive by the Company:

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Executive and the Company
as follows:

1.          Performance of Services.  The Executive’s employment with the
Company shall be subject to the following:

(a)         Subject to the terms of this Agreement, the Company hereby agrees to
employ the Executive as its Chief Financial Officer.  The Executive shall
also serve as Chief Financial Officer of InVivo Therapeutics Corporation, the
Company’s wholly-owned subsidiary. The Executive shall be based at the Company’s
headquarters in Cambridge, MA.

(b)         While the Executive is employed by the Company, the Executive shall
devote his business time, energies and talents to serving as its Chief Financial
Officer.  The Executive may, however, serve on outside boards of directors, to
the extent that such activities do not materially inhibit or prohibit the
performance of the Executive’s duties under this Agreement or conflict in any
material way with the business of the Company or any subsidiary.

(c)         The Executive shall serve as a Section 16 officer of the Company
subject to the various regulatory filing responsibilities that must be met by
directors, officers and principal stockholders as required by this section of
the Securities and Exchange Act of 1934, as amended, and the related rules and
regulations of the Securities and Exchange Commission.

(d)         The Executive agrees that he shall perform his duties faithfully and
efficiently subject to the directions of the Chief Executive Officer (“CEO”) and
the Board of Directors of the Company (the “Board”).  The Executive shall not,
without his consent, be assigned tasks that would be inconsistent with those of
the Chief Financial Officer.  The Executive shall report to the CEO and shall
have such authority, power, responsibilities and duties as are inherent in
his position (and the undertakings applicable to his position) and necessary to
carry out his responsibilities and the duties required of him.







--------------------------------------------------------------------------------

 



(e)         The Executive’s employment with the Company is “at-will,” which
means that either the Executive or the Company may terminate the Executive’s
employment at any time, for any reason, or for no reason, by providing notice
thereof to the other party, subject to the terms of this Agreement.  The
Executive acknowledges that the Agreement does not constitute a contract of
employment for any particular period of time or impose on the Company any
obligation to retain the Executive as an employee. If the Executive’s employment
with the Company terminates for any reason, the Executive shall be deemed to
have resigned, effective as of the date of such termination, as an officer or
director of any subsidiary of the Company, and the Executive hereby agrees to
promptly execute resignation letters documenting such resignations upon the
request of the Company.

(f)         The Executive agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein which may be adopted from time to time by the Company.

2.          Compensation.  Subject to the terms of this Agreement, while the
Executive is employed by the Company, the Company shall compensate him for his
services as follows:

(a)         Salary.  The Company shall pay to the Executive a salary at the
annual rate of $335,000 paid in accordance with the Company’s usual payroll
practices.  This salary will be reviewed annually by the Compensation Committee
of the Board and may be adjusted upward (but not downward without the
Executive’s consent) in the sole discretion of the Compensation Committee of the
Board.

(b)         Bonus.  The Executive shall be eligible to receive an annual bonus
of 35% of his annual salary, subject to his performance of specified objectives
to be established by the CEO in collaboration with the Executive each year.
Actual bonus payout may be below or above the annual target bonus subject to
performance.

(c)         Equity Awards.  The Executive shall be granted the option to
purchase up to that certain number of shares of the Company’s common stock
equivalent to $110,000 in Black-Scholes value of the Company’s common stock at
an exercise price equal to the closing price of a share of the Company’s  common
stock priced at market value on the Start Date (the “Initial Grant”).  On the
one year anniversary of the Start Date, 25% of the Initial Grant shall become
vested.  Thereafter, the Initial Grant shall vest in 36 equal installments on
each monthly anniversary of the Start Date until fully vested 48 months from the
Start Date. The Executive shall also be eligible to receive other equity awards
through participation in the Company’s equity incentive programs, as determined
in the sole discretion of the Board (or a designated committee thereof).

(d)         Other Benefits.  The Executive shall be eligible for all medical,
dental and other benefits and fringe benefits to the same extent and on the same
terms as those benefits are provided by the Company from time to time to the
Company’s other senior management





2

--------------------------------------------------------------------------------

 



members, including paid vacation.  In addition, the Company shall provide
parking privileges at or near the Company’s headquarters.

(e)         Expense Reimbursement.  The Company will reimburse the Executive for
all reasonable travel, entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, provided that such expenses
are incurred and accounted for in accordance with the reasonable policies and
procedures established by the Company.

(f)         Withholding.  All salary, bonus and other compensation payable to
the Executive shall be subject to applicable withholding taxes.

(g)         Indemnification and Insurance.

(i)         The Company and the Executive, contemporaneously with the execution
of this Agreement, shall execute the Company’s standard Indemnification
Agreement.

(ii)        The Company shall maintain directors and officers liability
insurance in commercially reasonably amounts (as reasonably determined by the
Board), and the Executive shall be covered under such insurance to the same
extent as other senior management members.

3.          Term and Termination.  The Company and the Executive agree that the
Executive’s  employment with the Company is scheduled to begin on or about
March 29, 2017 with the actual first day of his employment being defined herein
as the “Start Date.” The Executive’s employment with the Company pursuant to
this Agreement shall terminate upon the occurrence of any of the following:

(a)         At the election of the Company for Cause immediately upon written
notice by the Company to the Executive which notice shall identify the Cause
upon which the termination is based.  For the purposes of this Agreement,
“Cause” shall mean (i) a good faith finding by the Company that (A) the
Executive has failed to perform his reasonably assigned duties for the Company
and has failed to remedy such failure within 10 days following written notice
from the Company to the Executive notifying his of such failure, (B) the
Executive has engaged in dishonesty, gross negligence or misconduct, or (C) the
Executive’s conviction, or the entry of a pleading of guilty or nolo contendere
by the Executive to, any crime involving moral turpitude or any felony;

(b)         Upon the death or permanent disability of the Executive, if such
disability renders the Executive incapable of performing his duties, as
reasonably determined by the Company, and the Executive is considered disabled
within the meaning of the relevant U.S. Treasury regulations;

(c)         At the election of either party upon not less than 10 days’ prior
written notice of termination; or

(d)         At the election of the Executive for Good Reason immediately upon
written notice by the Executive to the Company which notice shall identify the
Good Reason upon which the





3

--------------------------------------------------------------------------------

 



termination is based.  For the purposes of this Agreement, “Good Reason” for
termination by election of the Executive shall mean (i) a material adverse
change in the Executive’s authority, duties or compensation without the prior
consent of the Executive, or (ii) a material breach by the Company of the terms
of this Agreement, which breach is not remedied by the Company within 10 days
following written notice from the Executive to the Company notifying it of such
breach.

4.          Rights Upon Termination.  Upon the Date of Termination (as defined
below), the Company shall provide to the Executive the following:

(a)         Accrued Obligations.  The Company will pay the Executive his Accrued
Obligations promptly following the Date of Termination.  For purposes of this
Agreement, “Date of Termination” means the last day the Executive is employed by
the Company pursuant to this Agreement, and “Accrued Obligations” means (i) the
portion of the Executive’s salary as has accrued prior to any termination of his
employment with the Company and has not yet been paid, (ii) an amount equal to
the value of any accrued unused vacation days or paid time off, (iii) the amount
of any annual bonus declared but not yet paid and (iv) the amount of any
expenses properly incurred by the Executive on behalf of the Company prior to
any such termination and not yet reimbursed pursuant to Section 2(e) hereof.

(b)         Severance.

(i)         If the Executive’s employment is terminated without Cause by the
Company under Section 3(c) or by the Executive for Good Reason under
Section 3(d) in the absence of a Change in Control (as defined in the Company’s
2015 Equity Incentive Plan, the Company shall (A) continue to pay the Executive
his base salary as in effect on the Date of Termination, paid in accordance with
the Company’s usual payroll practices, for a period of 12 months following the
Date of Termination and (B) if the Executive is participating in the Company’s
employee group health insurance plans on the Date of Termination, continue such
benefits for a period of 6 months following the Date of Termination.

(ii)        If the Executive’s employment is terminated without Cause by the
Company under Section 3(c) or by the Executive for Good Reason under
Section 3(d) within the twelve month period following a Change in Control, the
Company shall (A) pay the Executive an amount equal to 1.5 times his base salary
as in effect on the Date of Termination plus 100% of his target annual bonus,
(B) accelerate in full the vesting on all outstanding, unvested equity awards
held by the Executive and (C) if the Executive is participating in the Company’s
employee group health insurance plans on the Date of Termination, continue such
benefits for a period of 12 months following the Date of Termination.

(iii)       The payment to the Executive of the amounts payable under this
Section 4(b) shall (A) be contingent upon the execution by the Executive of a
release in a form reasonably acceptable to the Company and (B) constitute the
sole remedy of the Executive in the event of a termination of the Executive’s
employment in the circumstances set forth in this Section 4(b).





4

--------------------------------------------------------------------------------

 



(c)         COBRA.  The Executive and any of his dependents shall be eligible
for COBRA continuation coverage (as described in section 4980B of the Internal
Revenue Code of 1986, as amended (the “Code”)) at the Executive’s own cost to
the extent permitted by applicable law.

(d)         Other Benefits.  The Company shall provide any other payments or
benefits to be provided to the Executive by the Company or a subsidiary pursuant
to any Executive benefit plans or arrangements established or adopted by the
Company or a subsidiary (including, without limitation, any rights to
indemnification from the Company (or from a third-party insurer for directors
and officers liability coverage) under Section 2(g) or otherwise with respect to
any costs, losses, claims, suits, proceedings, damages or liabilities to which
the Executive may become subject which arise out of, are based upon or relate to
the Executive’s employment by the Company), to the extent such amounts are due
from the Company in accordance with the terms of this Agreement or such plans or
arrangements.

5.          Proprietary Information.

(a)         The Executive agrees that all information, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business, business relationships or financial affairs (collectively,
“Proprietary Information”) is and shall be the exclusive property of the
Company.  Without limitation, Proprietary Information shall include inventions,
products, processes, methods, techniques, formulas, compositions, compounds,
projects, development plans, research data, clinical data, confidential
communications with regulatory bodies and other third parties, financial data,
personnel data, computer programs, customer and supplier lists, and contacts
with or knowledge of customers or prospective customers of the Company.  The
Executive will not disclose any Proprietary Information to any person or entity
other than employees of the Company with authorization to access the information
or use the same for any purposes (other than in the performance of his duties as
an Executive of the Company) during or after his employment with the Company,
unless and until such Proprietary Information has become public knowledge
without fault of the Executive or such disclosure is required by law.

(b)         The Executive agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, electronic, or other tangible material containing
Proprietary Information, in any form, whether created by the Executive or
others, which shall come into his custody or possession, shall be the exclusive
property of the Company and will be used by the Executive only in the
performance of his duties for the Company.  All such materials or copies thereof
and all tangible property of the Company in the custody or possession of the
Executive shall be delivered to the Company, upon the earlier of (i) a request
by the Company or (ii) the Date of Termination of his employment.  After such
delivery, the Executive shall not retain any such materials or copies thereof or
any such tangible property.

(c)         The Executive agrees that his obligation not to disclose or to use
information and materials of the types set forth in Sections 5(a) and 5(b), and
his obligation to return materials and tangible property, set forth in
Section 5(b), also extends to such types of information, materials and tangible
property of customers of the Company or suppliers to





5

--------------------------------------------------------------------------------

 



the Company or other third parties, including licensors and licensees, who may
have disclosed or entrusted the same to the Company or to the Executive.

6.          Inventions.

(a)         The Executive will make full and prompt disclosure to the Company of
all inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by his, or under his direction, or jointly with
others, during his employment by the Company, whether or not during normal
working hours or on the premises of the Company (all of which are collectively
referred to in this Agreement as “Inventions”).

(b)         The Executive agrees to assign and does hereby assign to the Company
(or any person or entity designated by the Company) all of his right, title and
interest in and to all Inventions and related patents, patent applications,
trade secrets, copyrights and copyright applications.  However, this
Section 6(b) shall not apply to Inventions which are unrelated to the present or
planned business or research and development of the Company and which are made
and conceived by the Executive outside of normal working hours, outside the
Company’s premises and do not involve use of the Company’s tools, devices,
equipment or Proprietary Information.  The Executive understands that, to the
extent this Agreement is to be construed in accordance with the laws of any
state which precludes a requirement in an Executive agreement to assign certain
classes of inventions made by an Executive, this Section 6(b) shall be
interpreted to not apply to any invention which a court rules and/or the Company
agrees to fall within such classes.

(c)         The Executive agrees to cooperate fully with the Company, both
during and after his employment with the Company, with respect to the
procurement, maintenance and enforcement of patents, trademarks, copyrights and
other intellectual property rights (both in the United States and foreign
countries) relating to Inventions.  The Executive shall sign all papers,
including, without limitation, copyright applications, patent applications,
declarations, oaths, formal assignments, assignments of priority rights, and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its rights and interests in any Invention.  The Executive further
agrees that if the Company is unable to secure the signature of the Executive on
any such papers with reasonable effort, an executive officer of the Company
shall be entitled to execute any such papers as the agent and the
attorney-in-fact of the Executive, and the Executive hereby irrevocably
designates and appoints each executive officer of the Company as his agent and
attorney-in-fact to execute any such papers on his behalf, and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Invention, under the conditions described
herein.

7.          Remedies.  The Executive agrees and acknowledges that his breach of
Section 5 or Section 6 cannot be reasonably or adequately compensated for in
money damages alone and would cause irreparable injury to the Company.
 Accordingly, the Executive agrees that, with respect to a breach of such
Sections, the Company is entitled to, in addition to all other rights and
remedies available to the Company at law or in equity, specific performance and
immediate injunctive relief, without posting a bond.





6

--------------------------------------------------------------------------------

 



8.          Non-Compete and Non-Solicitation.

(a)         Restricted Activities.  While the Executive is employed by the
Company and for a period of one year after the termination or cessation of such
employment for any reason, the Executive will not directly or indirectly:

(i)         engage in any business or enterprise (whether as owner, partner,
officer, director, employee, consultant, investor, lender or otherwise, except
as the holder of not more than 1% of the outstanding stock of a publicly-held
company) that develops, manufactures, markets, licenses, sells or provides any
product or service that competes with any product or service developed,
manufactured, marketed, licensed, sold or provided, or planned to be developed,
manufactured, marketed, licensed, sold or provided by the Company while the
Executive was employed by the Company; or

(ii)        either alone or in association with others  (A) solicit, or permit
any organization directly or indirectly controlled by the Executive to solicit,
any employee of the Company to leave the employ of the Company, or (B) solicit
for employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Executive to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by the Company at any time during the last six months term of the
Executive’s employment with the Company.

(b)         Extension.  If the Executive violates the provisions of
Section 8(a), the Executive shall continue to be bound by the restrictions set
forth in Section 8(a) until a period of one year has expired without any
violation of such provisions.

(c)         Interpretation.  If any restriction set forth in Section 8(a) is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.

(d)         Equitable Remedies.  The restrictions contained in this Section 8
are necessary for the protection of the business and goodwill of the Company and
are considered by the Executive to be reasonable for such purpose.  The
Executive agrees that any breach of this Section 8 is likely to cause the
Company substantial and irrevocable damage which is difficult to measure.
 Therefore, in the event of any such breach or threatened breach, the Executive
agrees that the Company, in addition to such other remedies which may be
available, shall have the right to obtain an injunction from a court restraining
such a breach or threatened breach and the right to specific performance of the
provisions of this Section 8 and the Executive hereby waives the adequacy of a
remedy at law as a defense to such relief.

9.          Compliance with Section 409A.

(a)         General.  It is the intention of both the Company and the Executive
that the benefits and rights to which the Executive could be entitled pursuant
to this Agreement comply with Section 409A of the Code and the Treasury
Regulations and other guidance promulgated or issued thereunder
(“Section 409A”), to the extent that the requirements of Section





7

--------------------------------------------------------------------------------

 



409A are applicable thereto, and the provisions of this Agreement shall be
construed in a manner consistent with that intention.  If the Executive or the
Company believes, at any time, that any such benefit or right that is subject to
Section 409A does not so comply, it shall promptly advise the other and shall
negotiate reasonably and in good faith to amend the timing of such benefits and
rights such that they comply with Section 409A (with the most limited possible
economic effect on the Executive).

(b)         Distributions on Account of Separation from Service.  If and to the
extent required to comply with Section 409A, no payment or benefit required to
be paid under this Agreement on account of termination of the Executive’s
employment shall be made unless and until the Executive incurs a “separation
from service” within the meaning of Section 409A.

(c)         6 Month Delay for “Specified Employees”.

(i)         If the Executive is a “specified employee,” then no payment or
benefit that is payable on account of the Executive’s “separation from service,”
as that term is defined for purposes of Section 409A, shall be made before the
date that is six months after the Executive’s “separation from service” (or, if
earlier, the date of the Executive’s death) if and to the extent that such
payment or benefit constitutes deferred compensation (or may be nonqualified
deferred compensation) under Section 409A and such deferral is required to
comply with the requirements of Section 409A.  Any payment or benefit delayed by
reason of the prior sentence shall be paid out or provided in a single lump sum
at the end of such required delay period in order to catch up to the original
payment schedule.  There shall be added to any payments that are delayed
pursuant to this provision interest at the prime rate as reported in the Wall
Street Journal for the date of the Executive’s separation from service.  Such
interest shall be calculated from the date on which the payment otherwise would
have been made until the date on which the payment is made.

(ii)        For purposes of this provision, the Executive shall be considered to
be a “specified employee” if, at the time of his separation from service, the
Executive is a “key employee” (within the meaning of Section 416(i) of the Code)
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

(d)         No Acceleration of Payments.  Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

(e)         Treatment of Each Installment as a Separate Payment.  For purposes
of applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.





8

--------------------------------------------------------------------------------

 



(f)         Taxable Reimbursements.

(i)         Any reimbursements by the Company to the Executive of any eligible
expenses under this Agreement that are not excludable from the Executive’s
income for Federal income tax purposes (the “Taxable Reimbursements”) shall be
made by no later than the earlier of the date on which they would be paid under
the Company’s normal policies and the last day of the taxable year of the
Executive following the year in which the expense was incurred.

(ii)        The amount of any Taxable Reimbursements to be provided to the
Executive during any taxable year of the Executive shall not affect the expenses
eligible for reimbursement to be provided in any other taxable year of the
Executive.

(iii)       The right to Taxable Reimbursements shall not be subject to
liquidation or exchange for another benefit.

10.        Survival.  The Executive agrees that his obligations under Sections
5, 6, 8 and 9 of this Agreement shall survive the termination of his employment,
regardless of the reason for such termination.

11.        Acknowledgement.  The Executive acknowledges and agrees that the
Company does not desire his to use any confidential information of any prior
employer during his employment hereunder and that the Company will not ask for
nor will it accept any such confidential information.  This acknowledgement
shall not reduce or otherwise affect the Executive’s rights to indemnification
from the Company.

12.        Severability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

13.        Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the Commonwealth of
Massachusetts.  Both parties agree to exclusive venue in the state (Middlesex
County) or federal courts located in the Commonwealth of Massachusetts.

14.        Successors and Assigns.  This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
 This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

15.        Entire Agreement.  This Agreement, with the Indemnification
Agreement, contains the entire agreement of the parties and supersedes any prior
understandings or agreements between the Executive and the Company.  This
Agreement may be changed only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.





9

--------------------------------------------------------------------------------

 



16.        Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but both of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the Effective Date.

 

 

 

 

Company

 

 

 

InVivo Therapeutics Holdings Corp.

 

 

 

By:

/s/ Mark D. Perrin

 

Name:

Mark D. Perrin

 

Title:

Chief Executive Officer

 

 

 

Executive

 

 

 

Christopher McNulty

 

 

 

 

 

/s/ Christopher McNulty

 

10

--------------------------------------------------------------------------------